Case:18-04122-MCF13 Doc#:82 Filed:05/15/20 Entered:05/15/20 08:59:07              Desc: Main
                           Document Page 1 of 9
                 IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO

 IN RE:                          )                Case No. 18-04122 (MCF)
                                 )
      DOMINGO RIBOT RUIZ,        )                Chapter 13
                                 )
            Debtor.              )
 ________________________________)


             COOPERATIVA'S SUR-REPLY TO DEBTOR'S RESPONSE
             IN OPPOSITION TO MOTION FOR RECONSIDERATION


        COMES NOW Cooperativa de Ahorro y Crédito Roosevelt Roads

 ("Cooperativa"), and through its undersigned attorneys, respectfully requests this Court

 to deny Debtors' Response in Opposition to Motion for Reconsideration of Dismissal

 (Doc. # 71). Debtor's Motion seeks to set aside this Court's January 17, 2020 Order of

 Dismissal (Doc. # 67). The Motion for Reconsideration should be rejected because

 Debtor Domingo Ribot Ruiz ("Debtor") fails to present any new evidence or factual basis

 or change in the law to support reversal of the Court's January 17, 2020 Order, and

 because Debtor's persistently untruthful conduct requires that dismissal of the Chapter 13

 case is in the best interest of the creditors.


                              STATEMENT OF THE CASE

        1.    The Debtor is a serial bankruptcy filer. As stated previously, the current

 Chapter 13 case is the Debtor's eighth petition since 1995. Debtor's seventh petition, case

 16-02649 MCF was dismissed on December 28, 2016, for failure to make plan payments,

 as in the present case.
Case:18-04122-MCF13 Doc#:82 Filed:05/15/20 Entered:05/15/20 08:59:07              Desc: Main
                           Document Page 2 of 9
 Cooperativa’s Sur-Reply to Debtor’s Response in
 Opposition to Motion for Reconsideration                                                 2


        2.   The present Chapter 13 case was filed on July 20, 2018, just outside the 180

 days for filing another petition. The Chapter 13 Trustee moved to dismiss for failure to

 make payments on October 11, 2019 (Doc. # 55). The Debtor filed a response in

 opposition to the Trustee's Motion to Dismiss on November 13, 2019 (Doc. # 58) and a

 Supplemental Response on December 5, 2019 (Doc. # 60).

        3.   On November 11, 2019, the Chapter 13 Trustee filed a Report Regarding the

 Status of Chapter 13 Plan Payments (Doc. # 61), which revealed that contrary to the

 Debtor's Response to the Trustee's Motion to Dismiss filed several days earlier, the

 Debtor was not up to date with his Plan payments and was in default in the amount of

 $1,850. The Trustee invited the Debtor to provide evidence if he had, in fact, paid more

 than the Report revealed. To date, the Debtor has not provided any factual evidence to

 dispute the Trustee's written report regarding the Status of Chapter 13 Plan Payments.

        4.   On January 17, 2020, this Court dismissed Debtor's Chapter 13 case (Doc. #

 67). Debtor moved for reconsideration of the Court's order six weeks later on March 4,

 2020, on the grounds that, while prior to the dismissal Debtor was in arrears with his Plan

 payments, since the final order for dismissal, Debtor "…re-established his financial

 wherewithal…" and has made payments (Doc. # 71).

        5.   Cooperativa filed its Response in Opposition to Debtor's Motion for

 Reconsideration of Dismissal on March 5, 2020 (Doc. # 72). This motion was joined by

 Noemí Caraballo López on March 9, 2020 (Doc. # 74). The Debtor responded to these
Case:18-04122-MCF13 Doc#:82 Filed:05/15/20 Entered:05/15/20 08:59:07              Desc: Main
                           Document Page 3 of 9
 Cooperativa’s Sur-Reply to Debtor’s Response in
 Opposition to Motion for Reconsideration                                                 3


 opposition briefs by admitting that he failed to make payments but that, since dismissal of

 his case, he now has a "…fierce desire to see this case through…" (Doc. # 77).


                            DISCUSSION OF AUTHORITY

 I.            DEBTOR'S POST-DISMISSAL PAYMENTS DO NOT
               VACATE THE COURT'S FINAL ORDER OF
               DISMISSAL

        6.   In seeking bankruptcy relief, the Chapter 13 debtor undertakes an obligation

 to the court to take reasonable and appropriate steps to move the case toward

 confirmation of a Chapter 13 Plan. When it is not the debtor's first Chapter 13 case, the

 reasonableness of the Debtor's efforts, looking at the totality of circumstances, are more

 stringent. In re Lopez Llanos, 578 B.R. 700, 710 (Bankr. D.P.R. 2017) (citing In re

 Jackson, No. 06-1380ELF, 2007 WL 1188202 (Bankr. E.D. Pa. Apr. 18, 2007). Here,

 this Court's January 17, 2020 order to dismiss Debtor's Chapter 13 case pursuant to 11

 U.S.C. §1307, was based upon the Debtor's failure to not only make timely payments

 under his Plan, but his complete failure to make numerous payments. In both his Motion

 for Reconsideration on March 4, 2020 and in his response to Cooperativa's objection to

 reconsideration, Debtor concedes that he failed to make payments, but offers no excuse

 for the missed payments prior to the order of dismissal.

        7.   As Cooperativa explained to the Court, Fed. R. Bankr. P. 9024 allows the

 bankruptcy court to vacate an earlier order but only in extraordinary cases involving

 extraordinary circumstances. Karak v. Bursaw Oil Corp, 288 F.3d 15 (1st Cir. 2002); In
Case:18-04122-MCF13 Doc#:82 Filed:05/15/20 Entered:05/15/20 08:59:07             Desc: Main
                           Document Page 4 of 9
 Cooperativa’s Sur-Reply to Debtor’s Response in
 Opposition to Motion for Reconsideration                                                4


 re Aja, 441 B.R. 173 (B.A.P. 1st Cir. 2011). To prevail under Rule 9024, which

 incorporates Fed. R. Civ. Proc. 60(b), the moving party must present evidence of

 inadvertence, mistake, or excusable neglect prior to the final order in order to give the

 court evidence or facts upon which it can reevaluate the case. Fontanillas-Lopez v.

 Morel Bauza Cartagena & Dapena, LLC, 136 F. Supp. 3d 152 (D.P.R. 2015) aff'd sub

 nom. Fontanillas-Lopez v. Morell Bauza Cartagena & Dapena, LLC, 832 F3d 50 (1st

 Cir. 2016).

        8.     Excusable neglect requires specific evidence by the moving party to explain

 the party's delay in meeting a duty or obligation, whether the delay prejudiced other

 parties, and whether the moving party had reasonable control over the circumstances that

 caused the delay. In re Aja, 441 B.R. at 178. In the absence of unique or extraordinary

 circumstances explaining the delay or inaction by the moving party which led to

 dismissal, the court has no authority to simply excuse the debtor's objectionable behavior

 and vacate a final order which was supported by the law and by the evidence in the

 record. In re Rodriguez Gonzalez, 396 B.R. 790 (B.A.P. 1st Cir. 2008).

        9. Remarkably, the Debtor in the present case contends that "excusable neglect"

 is not at issue. He makes no effort to excuse his pre-dismissal conduct and concedes that

 the evidence presented to the Court supported the Court's final order of dismissal (See

 Doc. # 77). Therefore, the only thing extraordinary about this case is the Debtor's

 ignorance of the law, and, in particular, of Rule 9024 and Rule 60. What the Debtor
Case:18-04122-MCF13 Doc#:82 Filed:05/15/20 Entered:05/15/20 08:59:07                Desc: Main
                           Document Page 5 of 9
 Cooperativa’s Sur-Reply to Debtor’s Response in
 Opposition to Motion for Reconsideration                                                   5


 requests is for the Court to vacate its final order outside of these procedural rules, on the

 basis that three months after the order, his financial circumstances allegedly changed. He

 simply asks for a second chance. This would require the court to ignore the federal rules

 of procedure which protect and enforce final orders.

        10.   Recently, in Ritzen Grp., Inc. v. Jackson Masonry, LLC, 140 S. Ct. 582,

 205 L. Ed. 2d 419 (2020), the U.S. Supreme Court held that a bankruptcy court order is

 final and appealable when it definitively disposes of discrete disputes within the larger

 bankruptcy case. In Gandara-Gorvitz v. Scotiabank de Puerto Rico, 603 B.R. 871 (D. P.

 R. 2019), the court stated that its sua sponte dismissal of a bankruptcy case is final under

 28 U.S.C. § 157 and § 158. Without the finality of judicial orders, judicial chaos and

 uncertainty would prevail.

        11.   Because the Debtor never timely appealed the January 17, 2020 Order and

 concedes in his pleadings that he cannot support a motion to vacate the final order under

 Rule 9024 or Fed. R. Civ. 60, his Chapter 13 case is properly dismissed at this time.

 Further, the Debtor cannot contend that dismissal is prejudicial to him. Instead, as he

 states, he has "…re-established his financial wherewithal" (see Doc. 71 at ¶ 4). The

 protection of the Chapter 13 bankruptcy case is, therefore, neither necessary nor

 appropriate at this time.

        12.    The Debtor presents no legal or factual basis upon which this Court can

 vacate its January 17, 2020 Order. The Debtor's sole remedy is to refile, if possible.
Case:18-04122-MCF13 Doc#:82 Filed:05/15/20 Entered:05/15/20 08:59:07              Desc: Main
                           Document Page 6 of 9
 Cooperativa’s Sur-Reply to Debtor’s Response in
 Opposition to Motion for Reconsideration                                                 6


 II.           DISMISSAL SHOULD BE WITH PREJUDICE,
               BARRING FURTHER BANKRUPTCY FILINGS OR, IN
               THE ALTERNATIVE, PERMIT REFILING AFTER A
               24-MONTH DELAY

        13.   Debtor's admission that his conduct prior to this Court's January 17, 2020

 Order fully supports dismissal, as well as his frivolous motion for reconsideration, are

 grounds for dismissing the Debtor's Chapter 13 case with prejudice and barring the

 Debtor from refiling for bankruptcy protection. In the alternative, the Debtor should be

 precluded from refiling for any kind of bankruptcy relief for a period greater than the 180

 days allowed under 11 U.S.C. § 109(g).

        14.   Under 11 U.S.C. § 349(a), the bankruptcy court may impose a permanent

 bar to refiling as a result of egregious conduct by the Debtor amounting to bad faith and

 prejudice to creditors. In re Ortiz Jimenez, No. 18-04070 (ESL), 2019 WL 2369510

 (Bank. D.P.R. June 3, 2019). See also In re Leavitt, 171 F.3d 1219 (9th Cir. 1999)

 (holding that evidence of the debtor's bad-faith conduct, including misrepresentations of

 facts, his serial filings and dismissals and egregious behavior were grounds for the

 dismissal of the latest Chapter 13 case with prejudice); In re Tomlin, 105 F.3d 933 (4th

 Cir. 1997) (under § 349(a), the bankruptcy court may impose a permanent bar to

 discharge where debtor's egregious conduct warrants this severe sanction).

        15.   In the alternative, this Court held in In re Ortiz Jimenez, that under certain

 circumstances showing sufficient cause, the bankruptcy court may use its equitable

 authority under § 105 and § 349(a) to prohibit further bankruptcy filings in excess of the
Case:18-04122-MCF13 Doc#:82 Filed:05/15/20 Entered:05/15/20 08:59:07             Desc: Main
                           Document Page 7 of 9
 Cooperativa’s Sur-Reply to Debtor’s Response in
 Opposition to Motion for Reconsideration                                                7


 statutory 180 days set forth in § 109(g). In In re Ortiz Jimenez, the debtor filed five

 separate bankruptcy petitions. The fifth one was dismissed as a consequence of debtor's

 bad-faith conduct. Based on the debtor's conduct and the cumulative impact of his past

 behavior, the court imposed a moratorium of further filings for a period of 12 months, far

 greater than the 180-day limit under § 109(g).

        16. The court in In re Ortiz Jimenez held that in evaluating whether to dismiss a

 case with prejudice and impose a total bar on refiling, or whether to impose a longer

 restriction on refiling than permitted under § 109(g), the court may consider the

 cumulative effect of the debtor's conduct and the multiple factors leading the debtor to

 mislead the court or manipulate the bankruptcy process. In re Ortiz Jimenez, 2019 WL

 2369510 at *5.

        17.     In the present case, as stated above, the Debtor is an eight-time serial

 bankruptcy filer. While that fact alone does not constitute cause to bar or delay further

 filings after a dismissal, the Debtor has consistently manipulated the bankruptcy process

 to delay the proceedings and prejudice creditors. In this case alone, Debtor has issued

 sixteen insufficient fund checks in the 17 months preceding the Court's January 17, 2020

 dismissal. Debtor also blatantly misrepresented to the Court his ability to make payments

 under both the Chapter 13 Plan he submitted on July 20, 2018 (Doc. # 2) and the

 Amended Chapter 13 Plan filed on March 5, 2019 (Doc. # 33). After dismissal, the
Case:18-04122-MCF13 Doc#:82 Filed:05/15/20 Entered:05/15/20 08:59:07              Desc: Main
                           Document Page 8 of 9
 Cooperativa’s Sur-Reply to Debtor’s Response in
 Opposition to Motion for Reconsideration                                                 8


 Debtor represented to the court that he traveled to Texas and regained his financial

 footing which has enabled him to make the payments under this Plan.

        18. What Debtor's own pleadings strongly suggest, however, is that his Chapter

 13 case was nothing more than a delay tactic which prejudiced creditors, that he cannot

 be trusted to truthfully represent himself before the bankruptcy court, that he manipulates

 the bankruptcy process, and that he should be barred from refiling a ninth time, or at the

 very least, precluded from filing for at least a 24-month period.

        WHEREFORE, Cooperativa de Ahorro y Crédito Roosevelt Roads respectfully

 requests this Court to deny Debtor's Motion for Reconsideration of Dismissal because it

 has no basis in law or fact.; enforce this Court's January 17, 2020 Order of Dismissal; and

 bar the Debtor from further bankruptcy filings, or in the alternative, preclude further

 filings for a period of at least 24 months.

        Respectfully submitted.


                             CERTIFICATE OF MAILING:


        I electronically filed the foregoing Sur Reply with the Clerk of the Court using the

 CM/ECF system, which will send notification of this filing to all CM/ECF participants in

 this case including: Jesús E. Batista Sánchez, Esq.; José R. Carrión Morales, Esq.,

 Chapter 13 Trustee; through first class U.S. mail, postage prepaid, to Debtor at Barriada
Case:18-04122-MCF13 Doc#:82 Filed:05/15/20 Entered:05/15/20 08:59:07             Desc: Main
                           Document Page 9 of 9
 Cooperativa’s Sur-Reply to Debtor’s Response in
 Opposition to Motion for Reconsideration                                                9


 Obrera 254 Calle Jorge Bird Díaz, Fajardo, P.R. 00738; and to all creditors and parties in

 interest as per the attached master list.


               In San Juan, Puerto Rico, this 15th day of May 2020.



                      /s/    CARLOS A. QUILICHINI PAZ
                             USDCPR 120906
                             JESSICA M. QUILICHINI ORTIZ
                             USDCPR 223803
                             Counsel for Coop A&C Roosevelt Roads
                             351 Tetuán Street - Third Floor
                             Old San Juan, P.R. 00901
                             Post Office Box 9020895
                             San Juan, Puerto Rico 00902-0895
                             Telephone: (787) 729-1720
                             Facsimile: (787) 724-6000
                             Email:quilichinipazc@microjuris.com
